Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	The instant application is a continuation of Application 16/411,683 (now Patent No. 11,046,909) filed 14 May 2019, which is a continuation of Application 15/590,420 (now Patent No. 10,287,528) filed 9 May 2017, which is a continuation of Application 15/134417 (currently abandoned) filed 21 April 2016, which is a continuation in part of Application 14/578697, filed 22 December 2014 (currently abandoned) which is a continuation in part of Application 14/456750 (now Patent No. 9,302,017) filed 11 August 2014 and a continuation in part of Application 14/456731 (now Patent No. 9,302,016) filed 11 August 2014, both of which are a continuation of PCT/US13/30211 filed 11 March 2013. Claim 1 is currently pending and examined on the merits within. 

Claim Rejections – 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hustvedt et al. (U.S. Patent Application Publication No. 2012/0225945).
Hustvedt et al. disclose a preconcentrate comprising a fatty acid oil mixture that contains EPA and DHA, preferably in the form of ethyl ester, and at least one surfactant.  See abstract.  The ratio of EPA to DHA ranges from about 1:3 to 3:1. See paragraph [0059].  Thus the teachings of Hustvedt et al. disclose the same composition which should behave in a similar manner when administered to a subject.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus the instant claims are anticipated by Hustvedt et al.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manku et al. (U.S. Patent No. 8,563,608).
Manku et al. disclose a method of reducing triglyceride levels in statin treated subjects having a triglyceride level of 500 to 1500 mg/dl.  See abstract.  The composition comprises ethyl-DHA, ethyl-ETA, and a surfactant.  See column 4, lines 10-42 and column 27, lines 41-67.  Thus the teachings of Manku et al. disclose the same composition which should behave in a similar manner when administered to a subject.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claims are anticipated by Manku et al.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,302,017.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,302,017 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,302,017 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,302,017 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,302,016.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,302,016 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,302,016 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,302,016 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,370,585.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,370,585 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,370,585 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,370,585 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,364,558.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,364,558 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,364,558 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,364,558 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

10.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,375,490.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,375,490 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,375,490 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,375,490 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,364,559.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,364,559 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,364,559 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,364,559 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

12.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,364,561.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,364,561 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,364,561 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,364,561 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

13.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,364,560.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,364,560 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,364,560 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,364,560 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

14.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending U.S. Patent No. 9,364,562.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,364,562 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,364,562 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,364,562 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

15.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,480,651.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,480,651 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 9,480,651 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 9,480,651 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

16.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/152103 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 17/152103 are directed to pharmaceutical compositions comprising at least one omega-3 fatty acid and at least one surface active agent.  The different lies in the fact that Application No. 17/152103 is directed to administering the composition to treat sickle cell disease and is thus much more specific.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/156824 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 17/156824 are directed to pharmaceutical compositions comprising at least one omega-3 fatty acid and at least one surface active agent wherein the surface active agents are polysorbate and poloxamer.  The specification details the types of omega-3 fatty acids which correspond to those instantly claimed.  Thus the two applications are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,458. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,898,458 are directed to pharmaceutical compositions comprising at least one omega-3 fatty acid and at least one surface active agent.  U.S. Patent No. 10,898,458 is directed to artificially formed micelles comprising the composition and is thus more specific.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

19.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,894,027. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,894,027 are directed to pharmaceutical compositions comprising at least one omega-3 fatty acid and at least one surface active agent.  The different lies in the fact that U.S. Patent No. 10,894,027 is directed to administering the composition to treat sickle cell disease and is thus much more specific.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

20.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,046,909.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 11,046,909 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  U.S. Patent No. 11,046,909 further describes the surface active agent as a polysorbate and poloxamer.   Thus, U.S. Patent No. 11,046,909 is more specific, i.e., a “species” of the “generic" invention of the instant application.   It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

21.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,287,528.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,287,528 are directed to pharmaceutical compositions comprising EPA, DHA, and a surface active agent.  The difference lies in the fact that U.S. Patent No. 10,287,528 is directed to methods of administering to reduce triglyceride levels, which is much more specific. It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

Conclusion
22.	No claims are allowed at this time.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615